Name: Council Regulation (EEC) No 3020/86 of 30 September 1986 extending Regulation (EEC) No 1707/86 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 86 Official Journal of the European Communities No L 280/79 COUNCIL REGULATION (EEC) No 3020/86 of 30 September 1986 extending Regulation (EEC) No 1707/86 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station Whereas it is advisable, pending such conclusion, to extend for a limited period the interim arrangements in force at the moment in order to avoid disturbances in trade which might remain in the absence of common provisions ; whereas, to this end, it is convenient to extend Regulation (EEC) No 1707/86 until 28 February 1987, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1707/86 (') fixed interim maximum permitted levels of radioactivity for all agricul ­ tural products originating in third countries and intended for human consumption, with which imports of the products must comply and in connection with which checks are carried out by the Member States ; whereas that Regulation is applicable only until 30 September 1986 ; Whereas the procedure for setting reference levels of radioactivity, for products intended for consumption, which are scientifically based, comply with the principles of international recommendations on radioprotection and are consistent with basic standards of the Community has been embarked upon by the Commission and should, given its progress rate, shortly be concluded ; HAS ADOPTED THIS REGULATION : Article 1 In Article 7 of Regulation (EEC) No 1707/86 the date '30 September 1986' shall be replaced by '28 February 1987'. Article 2 This Regulation shall enter into force on 1 October 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1986 . For the Council The President A. CLARK (') OJ No L 146, 31 . 5 . 1986, p. 88 .